NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



VINCENT MORRIS, DOC #267456,     )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D18-113
                                 )
HARDEE CORRECTIONAL INSTITUTION, )
and TRAVIS LAMB, WARDEN,         )
                                 )
           Appellees.            )
                                 )

Opinion filed July 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Donald G. Jacobsen,
Judge.

Vincent Morris, pro se.




PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.